            Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 Unification Technologies LLC,                  §
                                                §
        Plaintiff,                              §
                                                §
                                                           Civil Action No. 6:20-cv-501
 v.                                             §
                                                §
 HP Inc.,                                       §
                                                              Jury Trial Demanded
                                                §
        Defendant.                              §
                                                §



               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Unification Technologies LLC files this Original Complaint for patent

infringement against HP Inc. alleging as follows:

                                    NATURE OF THE SUIT

       1.      This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                         THE PARTIES

       2.      Plaintiff Unification Technologies LLC (“UTL”) is a Texas Limited Liability

Company with its principal place of business at 6136 Frisco Square Boulevard, Suite 400, Frisco,

Texas 75034.

       3.      Defendant HP, Inc. (“HP”) is a Delaware corporation with a principal place of

business at 1501 Page Mill Road, Palo Alto, California 94304. HP is registered with the Texas

Secretary of State to do business in Texas. HP can be served through its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.




ORIGINAL COMPLAINT                                                                     Page 1 of 13
              Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 2 of 13




        4.      HP is a multinational information technology company and develops and sells

personal computers, printers, memory devices, solid-state drives (“SSDs”) and related supplies.

HP sells its products to customers, including customers in this District, in the computer,

networking and storage, consumer electronics, and SSD markets.

        5.      HP maintains an office within this District at 3800 Quick Hill Rd. #100, Austin,

Texas 78728. HP is registered with the Texas Secretary of State to do business in Texas.

        6.      HP operates and owns the hp.com website, and markets, offers, distributes, and

provides technical support for its SSD products throughout the United States including in this

District.

        7.      HP develops, designs, manufactures, distributes, markets, offers to sell, and/or sells

infringing products and services within the United States, including in this District, and otherwise

purposefully directs infringing activities to this District in connection with its Austin, Texas office;

its hp.com website; and its other places of business in Texas and the rest of the United States.

                                  JURISDICTION AND VENUE

        8.      This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35

U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

        9.      This Court has personal jurisdiction over HP in accordance with due process and/or

the Texas Long Arm Statute because, in part, HP “recruits Texas residents, directly or through an

intermediary located in this state, for employment inside or outside this state.” TEX. CIV. PRAC. &

REM. CODE § 17.042(3).

        10.     This Court has personal jurisdiction over HP because HP has engaged, and

continues to engage in continuous, systematic, and substantial activities within this State, including


ORIGINAL COMPLAINT                                                                          Page 2 of 13
               Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 3 of 13




the substantial marketing and sale of products within this State and this District. Furthermore, upon

information and belief, this Court has personal jurisdiction over HP because HP has committed

acts giving rise to UTL’s claims for patent infringement within and directed to this District.

       11.      For example, HP is subject to personal jurisdiction in this Court because, inter alia,

it has regular and established places of business in this District, including offices and data centers

located at 3800 Quick Hill Rd. #100, Austin, Texas 78728. The Travis County Central Appraisal

District (CAD) website 1 indicates that HP owns several other offices and properties in Austin

including properties at 7501 N. Capital of Texas Highway, TX 78731; 3301 Hibbets Rd, Austin,

TX 78721; 14231 Tandem Blvd, Austin, TX 78728; and 14219 Tandem Blvd, Austin, TX 78728.2

       12.      HP’s Austin offices are regular and established places of business at least because

these locations include many members of HP’s important teams, including Process and

Capabilities     Manager,    Information      Systems     Architect,    Software     Engineers,     IT

Developers/Engineers, and Technical Engineers.

       13.      HP’s website lists fifty-one H-1B labor condition applications for people employed

in Austin, Texas. 3 Employees holding an H-1B visa are employed in a specialty occupation that

requires “theoretical and practical application of a body of highly specialized knowledge . . . and

attainment of a bachelor’s or higher degree in the specific specialty. . . .” 4 HP employees in Austin,

Texas are highly specialized and are important to the operation of HP.




1
  Ex 1, http://propaccess.traviscad.org/clientdb/?cid=1 (last visited June 2, 2020).
2
  Ex 2, http://propaccess.traviscad.org/clientdb/SearchResults.aspx (last visited June 2, 2020)
(property records for HP properties).
3
  Ex. 3, http://www.hp.com/hpinfo/ (last visited June 2, 2020).
4
  See 8 U.S.C. § 1184.


ORIGINAL COMPLAINT                                                                         Page 3 of 13
              Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 4 of 13




        14.     HP posts job openings for its Austin office 5, and as of June 2, 2020, HP was posting

seven job openings for its Austin office that were available or recently filled. 6

        15.     HP, directly and through its agents, regularly conducts, solicits, and transacts

business in this District and elsewhere in Texas, including through its hp.com website. For

example, HP employs sales and marketing employees that regularly sell, offer to sell, or otherwise

distribute SSD products in this District and elsewhere in Texas.

        16.     In particular, HP has committed and continues to commit acts of infringement in

violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for sale, and sold

infringing products in Texas, including in this District, and engaged in infringing conduct within

and directed at or from this District. The infringing SSD products have been and continue to be

distributed to and used in this District. HP’s acts cause injury to UTL, including injury suffered

within this District.

        17.     Moreover, on information and belief, HP has previously litigated patent

infringement cases before this Court without contesting jurisdiction and venue. 7

        18.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

because HP has committed acts of infringement in this District and have a regular and established

place of business in this District.




5
  Ex 4, https://jobs.hp.com/en-us/Search-
Results?CloudSearchValue=none&CloudSearchLocation=Austin%2C%20TX%2C%20USA&Cl
oudSearchRadius=10&radiusUnit=Miles&prefilters=none (last visited June 2, 2020).
6
  Id.
7
  See, e.g., Neodron, Ltd. v. HP Inc., Case No. 1:19-cv-00873-ADA and Iron Oak Technologies,
LLC v. HP Inc., Case No. 17-cv-1068, W.D. Texas.


ORIGINAL COMPLAINT                                                                        Page 4 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 5 of 13




                                   THE PATENTS-IN-SUIT

       19.     This cause of action asserts infringement of United States Patent Nos. 8,762,658

(“the ’658 Patent”); 8,533,406 (“the ’406 Patent”); and 9,632,727 (“the ’727 Patent”) (collectively,

the “Patents-in-Suit”).

       20.     The inventions disclosed in the Patents-in-Suit are a valuable contribution to the

SSD product industry. In fact, several major SSD market competitors have already taken a license

to the Patents-in-Suit including Intel Corp., Google, LLC, Samsung Electronics America, Inc., SK

Hynix, Inc., Western Digital, Inc., Toshiba America, Inc. and e.Digital Corp.

       21.     The ’658 Patent, entitled “Systems and Methods For Persistent Deallocation,” duly

and legally issued on June 24, 2014, from U.S. Patent Application No. 13/566,471, filed on August

3, 2012, naming David Flynn, Jonathan Thatcher, and Michael Zappe as the inventors. A true and

correct copy of the ’658 Patent is attached hereto as Exhibit 5 and is incorporated by reference.

       22.     The ’658 Patent is a continuation of U.S. Patent No. 8,261,005.

       23.     The ’658 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       24.     Plaintiff UTL is the owner and assignee of all rights, title, and interest in and under

the ’658 Patent.

       25.     Assignments of the ’658 Patent reflective of its chain-of-title are recorded at the

USPTO at Reel 028800, Frame 0340; Reel 028802 Frame 0131; Reel 033389 Frame 0511; Reel

033419 Frame 0748; Reel 033410 Frame 0158; Reel 038362 Frame 0604; Reel 038362 Frame

0575; Reel 038748 Frame 0880; Reel 047702 Frame 0413; Reel 048918 Frame 0035; Reel 052095

Frame 0903; and Reel 052096 Frame 0225.

       26.     UTL has standing to sue for infringement of the ’658 Patent.




ORIGINAL COMPLAINT                                                                        Page 5 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 6 of 13




       27.     The ’406 Patent, entitled “Apparatus, System, and Method For Identifying Data

That Is No Longer In Use,” duly and legally issued on September 10, 2013, from U.S. Patent

Application No. 13/607,486, filed on September 7, 2012, naming David Flynn, Jonathan Thatcher,

and Michael Zappe as the inventors. A true and correct copy of the ’406 Patent is attached hereto

as Exhibit 6 and is incorporated by reference.

       28.     The ’406 Patent is a continuation of the ’658 Patent.

       29.     The ’406 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       30.     Plaintiff UTL is the owner and assignee of all rights, title, and interest in and under

the ’406 Patent.

       31.     Assignments of the ’406 Patent reflective of its chain-of-title are recorded at the

USPTO at Reel 029015, Frame 0181; Reel 029033 Frame 0133; Reel 033389 Frame 0511; Reel

033419 Frame 0748; Reel 033410 Frame 0158; Reel 038362 Frame 0604; Reel 038362 Frame

0575; Reel 038748 Frame 0880; Reel 047702 Frame 0413; Reel 048918 Frame 0035; Reel 052095

Frame 0903; and Reel 052096 Frame 0225.

       32.     UTL has standing to sue for infringement of the ’406 Patent.

       33.     The ’727 Patent, entitled “Systems and Methods For Identifying Storage Resources

That Are Not In Use,” duly and legally issued on April 25, 2017, from U.S. Patent Application

No. 14/309,751, filed on June 19, 2014, naming David Flynn, Jonathan Thatcher, and Michael

Zappe as the inventors. A true and correct copy of the ’727 Patent is attached hereto as Exhibit 7

and is incorporated by reference.

       34.     The ’727 Patent is a continuation of the ’658 Patent.

       35.     The ’727 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.




ORIGINAL COMPLAINT                                                                        Page 6 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 7 of 13




       36.     Plaintiff UTL is the owner and assignee of all rights, title, and interest in and under

the ’727 Patent.

       37.     Assignments of the ’727 Patent reflective of its chain-of-title are recorded at the

USPTO at Reel 033389 Frame 0511; Reel 033419 Frame 0748; Reel 033410 Frame 0158; Reel

038362 Frame 0604; Reel 038362 Frame 0575; Reel 038748 Frame 0880; Reel 047702 Frame

0413; Reel 048918 Frame 0035; Reel 052095 Frame 0903; and Reel 052096 Frame 0225.

       38.     UTL has standing to sue for infringement of the ’727 Patent.

       39.     HP has not obtained a license to any of the Patents-in-Suit.

       40.     HP does not have UTL’s permission to make, use, sell, offer to sell, or import

products that are covered by one or more claims of any of the Patents-in-Suit.

       41.     HP requires a license to the Patents-in-Suit and otherwise needs to cease its ongoing

infringement of UTL’s patent rights.

                                  GENERAL ALLEGATIONS

       42.     Upon information and belief, HP makes, uses, sells, offers to sell, and/or imports

into the United States SSD products as claimed in each of the Patents-in-Suit, including without

limitation the HP EX920 M.2 PCIe SSD (hereinafter, the “HP EX920 SSD”).

       43.     HP has infringed and continue to infringe (literally and/or under the doctrine of

equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives, or

intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States

HP’s SSD products.

       44.     HP has knowledge of the Patents-in-Suit at least as of the filing of this lawsuit.




ORIGINAL COMPLAINT                                                                        Page 7 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 8 of 13




       45.     Further discovery may reveal earlier knowledge of one or more of the Patents-in-

Suit, which would provide additional evidence of HP’s specific intent and/or willful blindness with

respect to infringement.

       46.     UTL has been and continues to be damaged because of HP’s infringing conduct.

HP is therefore liable to UTL in an amount that adequately compensates UTL for HP’s

infringement, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       47.     HP markets and sells other products that are not covered by the claims of the

Patents-in-Suit but that are sold with or in conjunction with its SSD products. Accordingly, UTL

is entitled to collect damages from HP for convoyed sales of certain non-patented items.

       48.     HP has failed to obtain permission from UTL to make, use, sell, offer to sell, or

import products incorporating the inventions claimed in the Patents-in-Suit.

       49.     Attached to this Complaint are Exhibits 8-10, which are sample claim charts that

are incorporated herein by reference.

       50.     For each count of infringement listed below, UTL incorporates and re-states the

allegations contained in the preceding paragraphs above including these General Allegations as if

fully set forth in each count of infringement.

                   COUNT I – INFRINGEMENT OF THE ’658 PATENT

       51.     UTL incorporates herein the allegations made in paragraphs 1–50.

       52.     HP has been and is now directly infringing the ’658 Patent in violation of 35 U.S.C.

§ 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claim 1 of the ’658 Patent.




ORIGINAL COMPLAINT                                                                      Page 8 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 9 of 13




       53.     HP makes, uses, sells, offers to sell, and/or imports SSD products that contain a

non-volatile storage medium such as Flash memory, a flash translation layer as well as circuitry

and associated software that stores data in response to receiving certain commands such as the

TRIM command such that data is stored in response to said command indicating that certain data

is erased These products infringe at least Claim 1 of the ’658 Patent.

       54.     For example, HP makes, uses, sells, offers to sell, and/or imports the HP EX920

SSD. The HP EX920 SSD contains NAND Flash memory, a flash translation layer, and circuitry

and associated software that stores data in response to receiving a command such as the TRIM

command such that data is stored in response to said command indicating that certain data is

erased. The HP EX920 SSD infringes at least Claim 1 of the ’658 Patent.

       55.     An exemplary claim chart comparing HP’s infringing HP EX920 SSDs to Claim 1

of the ’658 Patent is attached as Exhibit 8 and incorporated herein by reference. This is only a

non-limiting example. Many of HP’s other SSD products that utilize the same or similar Flash

memory, flash translation table, and circuitry and associated software that stores data in response

to receiving a command such as the TRIM command such that data is stored in response to said

command indicating that certain data is erased, also infringe at least Claim 1 of the ’658 Patent.

       56.     HP has actual knowledge of the ’658 Patent at least since the filing of this lawsuit.

       57.     As a result of HP’s infringement of the ’658 Patent, UTL has suffered and is owed

monetary damages that are adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT II – INFRINGEMENT OF THE ’406 PATENT

       58.     UTL incorporates herein the allegations made in paragraphs 1–57.




ORIGINAL COMPLAINT                                                                       Page 9 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 10 of 13




       59.     HP has been and is now directly infringing the ’406 Patent in violation of 35 U.S.C.

§ 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claim 15 of the ’406 Patent.

       60.     HP makes, uses, sells, offers to sell, and/or imports HP SSD products that include

a request receiver module configured to receive information that data has been deleted, and a

marking module to record that data can then be erased. These products infringe at least Claim 15

of the ’406 Patent.

       61.     Many of HP’s SSD products – that utilize Flash memory, a flash translation layer

that maps one or more logical block addresses (“LBAs”) to physical addresses for certain data,

and contains circuitry that is configured to receive a command such as the TRIM command that

indicates and records that data stored in the NAND Flash memory at the locations specified by the

LBAs indicated in a command such as the TRIM command has been deleted and can be erased –

infringe at least Claim 15 of the ’406 Patent.

       62.     For example, HP makes, has made, uses, sells, offers to sell, and/or imports the HP

EX920 SSD. The HP EX920 SSD is an apparatus that utilizes NAND Flash memory, a flash

translation layer that maps one or more LBAs to physical addresses for certain data, and contains

circuitry that is configured to receive a command such as the TRIM command. The HP EX920

SSD then indicates and records that data stored in the NAND Flash memory at the locations

specified by the LBAs indicated in a command such as the TRIM command has been deleted and

can be erased. The HP EX920 SSD infringes at least Claim 15 of the ’406 Patent.

       63.     An exemplary claim chart comparing HP’s infringing HP EX920 SSDs to Claim

15 of the ’406 Patent is attached as Exhibit 9 and incorporated herein by reference. This is only a

non-limiting example. Many of HP’s other SSD products that utilize the same or similar Flash




ORIGINAL COMPLAINT                                                                     Page 10 of 13
             Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 11 of 13




memory, flash translation layer, and circuitry configured to receive a command such as the TRIM

command also infringe at least Claim 15 of the ’406 Patent.

       64.     HP has actual knowledge of the ’406 Patent at least since the filing of this lawsuit.

       65.     As a result of HP’s infringement of the ’406 Patent, UTL has suffered and is owed

monetary damages that are adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                  COUNT III – INFRINGEMENT OF THE ’727 PATENT

       66.     UTL incorporates herein the allegations made in paragraphs 1–65.

       67.     HP has been and is now directly infringing the ’727 Patent in violation of 35 U.S.C.

§ 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claim 1 of the ’727 Patent.

       68.     HP makes, has made, uses, sells, offers to sell, and/or imports SSD products that

include solid-state storage memory such as NAND Flash memory along with a controller, a flash

translation layer, and circuitry and associated software that assigns logical addresses to physical

addresses used to store data on the solid-state storage memory and also removes those assignments

in response to commands such as TRIM from the operating system. These products infringe at

least Claim 1 of the ’727 Patent.

       69.     For example, HP makes, uses, sells, offers to sell, and/or imports the HP EX920

SSDs. These SSDs include solid-state storage memory such as NAND flash memory along with a

controller, a flash translation layer, and circuitry and associated software that assigns logical

addresses to physical addresses used to store data on the solid-state storage memory and also

removes those assignments in response to commands such as TRIM from the operating system.

These Dell SSD products infringe at least Claim 1 of the ’727 Patent.




ORIGINAL COMPLAINT                                                                      Page 11 of 13
              Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 12 of 13




        70.     An exemplary claim chart comparing HP’s infringing HP EX920 SSD to Claim 1

of the ’727 Patent is attached as Exhibit 10 and incorporated herein by reference. This is only a

non-limiting example. Upon information and belief, many of HP’s other SSD products that

incorporate NAND Flash memory with a controller, a flash translation layer, and circuitry and

associated software that assigns logical addresses to physical addresses used to store data and also

removes those assignments in response to certain commands such as the TRIM command also

infringe at least Claim 1 of the ’727 Patent.

        71.     HP has actual knowledge of the ’727 Patent at least since the filing of this lawsuit.

        72.     As a result of HP’s infringement of the ’727 Patent, UTL has suffered and is owed

monetary damages that are adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                                 DEMAND FOR A JURY TRIAL

        73.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, UTL demands a trial

by jury on all issues triable of right by a jury.

                                      PRAYER FOR RELIEF

        74.     UTL respectfully requests that this Court enter judgment in its favor and grant the

following relief:

                (i)     Judgment that HP has directly and/or indirectly infringed one or more

                        claims of each of the Patents-in-Suit;

                (ii)    Judgment and Order that HP must pay UTL past and future damages under

                        35 U.S.C. § 284, including supplemental damages arising from any

                        continuing post-verdict infringement for the time between trial and entry of




ORIGINAL COMPLAINT                                                                       Page 12 of 13
           Case 6:20-cv-00501 Document 1 Filed 06/05/20 Page 13 of 13




                      the final judgment, together with an accounting, as needed, as provided

                      under 35 U.S.C. § 284;

              (iii)   Judgment and Order that HP must pay UTL reasonable ongoing royalties

                      on a go-forward basis after final judgment;

              (iv)    Judgment and Order that HP must pay UTL pre-judgment and post-

                      judgment interest on the damages award;

              (v)     Judgment and Order that HP must pay UTL’s costs; and

              (vi)    Such other and further relief as the Court may deem just and proper.




Dated: June 5, 2020                                 Respectfully submitted,



                                                    /s/ Edward Nelson III
                                                    BARRY J. BUMGARDNER (PRO HAC TO
                                                    FOLLOW)
                                                    STATE BAR NO. 00793424
                                                    EDWARD NELSON III
                                                    STATE BAR NO. 00797142
                                                    MATTHEW JUREN (PRO HAC TO FOLLOW)
                                                    STATE BAR NO. 24065530
                                                    ROBERT A. D ELAFIELD II
                                                    STATE BAR NO. 24065137
                                                    NELSON BUMGARDNER ALBRITTON PC
                                                    3131 West 7th Street, Suite 300
                                                    Fort Worth, Texas 76107
                                                    817.377.9111 (telephone)
                                                    903.758.7397 (facsimile)
                                                    barry@nbafirm.com
                                                    ed@nbafirm.com
                                                    matthew@nbafirm.com
                                                    bobby@nbafirm.com

                                                    COUNSEL FOR PLAINTIFF
                                                    UNIFICATION TECHNOLOGIES LLC




ORIGINAL COMPLAINT                                                                   Page 13 of 13
